TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00067-CR
NO. 03-04-00068-CR



Jason Edward Cole, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NOS. 10,502 & 10,589, HONORABLE HAROLD ROBERT TOWSLEE, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on February 19, 2004.  The court reporter
failed to respond to this Court's notice that the reporter's record is overdue.
Appellant is represented by appointed counsel on appeal.  We assume that if there
were any question whether appellant is indigent, the district court would not have appointed counsel.
The district court is instructed to order the preparation of the reporter's record at no
cost to appellant.  The court reporter for the 21st District Court, Ms. Carolee Murray, is ordered to
file the reporter's record no later than April 23, 2004.  See Tex. R. App. P. 37.3(a)(2).  No further
extension of time will be granted.
It is ordered March 25, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish